DETAILED ACTION
Claim Interpretation
It is noted that the newly added purge gas supply module is directly supported in the specification as unit 260 in Fig. 1.  The claim requires that it is “connected to the intermediate connection point”.  The figure supports this in that unit 260 is indirectly connected to the intermediate connection point, but also opens up further examination to a broader interpretation of “connection” than may have been applied in some cases.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 –3, 5- 11, 13-20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra (20030200925) in view of Park (2002/0007790) and Moffat (2007/0231485).
	Vaartstra teaches an apparatus for manufacturing an oxide film, comprising:
- a lower chamber reaction space (see space including substrate 16 per Fig. 2), 
- a susceptor in the reaction space, see 18, 
- a chamber lid and gas distribution module, see 46 and the lid is the top portion of the chamber above that,
- an intermediate connection point external to the chamber lid, the connection point is the point above 54 that leads into the chamber
- a first source container module, see 40/42 connected to the first gas injection port, comprising a first source gas having a first vapor pressure, 
- a first carrier gas supply module connected to the first source container, see 44, 
- a second source container module connected to the first gas injection port via the intermediate connection point, see 43.
	The use of the first source container having a different vapor pressure than the second source container is an intended use of the apparatus but, in any case the silica and source is understood to have a greater vapor pressure as it requires only a vaporizer and not a bubbler [0043].
	The teachings include a force gas supply module connected to the second source container module, wherein the force gas supply module (48) is connected to the second source container module at a gas path between the second source container module in the first gas injection port as depicted (see where gas lines including valves 55 and 56 meet).
	To further clarify, the first gas injection port receives the first gas the first carrier gas the second source gas and the force gas together as a mixed source gas via the intermediate connection point where the intermediate connection point is the connection point where the gas flows from 53, 55, and 56 all converge.  The first carrier gas supply and the force gas supply are separated from each other as depicted.
	The first source container module is configured as claimed, wherein it includes an input port connected to the first carrier gas supply module (44) (through valve 50) and an output port connected to the intermediate connection point, while the second source container module includes an output port connected to the force gas supply module and does not have an input port connected to the force gas supply module.
	Vaartstra teaches all elements of the claim except for the purge gas supply module, second gas injection port and reactant gas supply module connected to the gas injection ports and does not explicitly depict a second source container heating means.
	In regard to the purge gas supply module, the use of a purge gas supply module is an intended use of the apparatus, but, in any case each of the sources 40/42 include a purge gas supply module (see each of 44) that is connected to the intermediate connection point.  It is noted that the duplication of parts is further obvious as per MPEP 2144.04 VI. B. so, if any further purge and/or gas devices was required, it would have been further obvious to add such devices in the interest of supplying one or more other and/or additional gases to the system.
	Park teaches an apparatus for forming a thin film, the apparatus includes a showerhead with first and second gas injection ports, see figure 4, gas lines 121 and 122.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the first and second gas lines of Park in the apparatus of Vaartstra as it would allow for more flexibility in any process performed in the chamber. 
	In regard to the heating means that surrounds and heats the second source container, Vaartstra exemplifies 43 (i.e. the second source container) as a silicon source, while not depicting a heater, teaches that the source is provided in a liquid state in one embodiment – but fails to teach the details of the source.  
	Moffat teaches that a liquid silane is operably vaporized in a vaporizer/source that includes a heater surrounding it, see Fig. 1 and [0031-33], wherein the source 110 includes heater 118.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the source (vaporizer) of Moffat to provide a liquid silane source in the apparatus of Vaartstra as the teachings include the use of a liquid but provides no details of such a source, and Moffat teaches an operable source for the same.  
	Regarding claim 2, Vaartstra teaches a purge gas supply module, see 44 that feeds into the alternate of the bubblers 40.
	Regarding claim 3, the claim limitations are broad because wherein the combined art teaches a first carrier gas as noted, it would be understood to control the flow rate, and wherein the vapor density is also controlled by the force/inert gas, the claim limitations are met.  Furthermore, and alternatively the claim limitations are drawn to an intended use of the apparatus and wherein there is no distinct structure claimed the apparatus of the combined prior art is capable of meeting the intended use.
	Regarding claim 5, the use of any particular gases in the gas lines is an intended use of the apparatus and therefore the requirements are met.
	Regarding claim 6, the claim requirements are met as depicted in the structure of Vaartstra, see the pipes connecting the modules.
	Regarding claim 7, the teachings include a first branch pipe connected to the gas injection pipe and further a pipe between the gas injection pipe in the first source container module as depicted. The second source gas supply has a pipe between the noted source and the first branch pipe, see wherein the pipe from valve 55 feeds into a second source gas supply pipe. The force gas supply module there by feeds gas into that pipe through valve 56.
	Regarding claim 8, as per the instant claim, the first source container module is addressed above. The first carrier gas supply comprises a first carrier gas supply pipe connected to the input source, see where the pipe goes in through valve 50. It further comprises a source which is labeled 44. The system includes a first flow rate control member in the first carrier gas supply pipe that is valve 50. To the extent that it might be considered that a flow rate control member requires a mass flow meter or mass flow controller, the examiner takes official notice that such devices are pervasive in the art for controlling the flow of any gas in a film forming apparatus.
	The requirement for an organic substance is an intended use of the apparatus.
Regarding claim 9, as per above with the first source container module the second source container module hasn’t output port as claimed, the use to vaporize any particular material is intended use of the apparatus as described above. In regard to the flow rate control members, the teachings include the described valves which meet the requirement thereof, but as with claim 8, examiner takes official notice that mass flow meters or controllers are pervasive in the art and would have been obvious modifications to the apparatus for the purpose of flow control.
	Regarding claim 10, the teachings do not explicitly specify where the force gas supply pipe is relative to the second flow rate control member and gas injection pipe,  however as per MPEP 2144.04 IV. C., a rearrangement of parts is obvious without a showing of criticality. To form the system such as in the manner claimed would not derive any unexpected and critical benefit as set forth per the specification.
	Regarding claims 11 and 12, the use of any reactant gas is intended use wherein the claims do not specifically require the presence of the reactant gas.  In further regard to claim 11, Examiner takes official notice that plasma processes are well known in the art and it would have been further obvious to generate a plasma and/or to include the plasma structure in the apparatus.  
	Regarding claims 13, 15, 16, and 19, the use of any particular compounds in the system is an intended use of the apparatus and therefore the requirements are met.  If it were determined that the particular sources are required as per the apparatus claims, Examiner takes official notice that the claimed gases are well known in the art and would have been obvious to apply in the prior art system forming an operable layer.
Regarding claim 14, the teachings include a third source container, see alternate bubbler 40/42 per the figure. The second carrier gas supply is connected in the same way as described above with the first source container module.
Regarding claims 17 and 20, the use of the apparatus is an intended use of the system (as described above and not repeated here) and since the prior art is capable of the same use, the limitations are met.
Regarding claim 18, as per MPEP 2144.04 VI. B., the duplication of parts is prima facia obvious as per MPEP 2144.04 VI. B.  To add an additional (or more) source container module(s) would be obvious over the prior art and further duplication of parts – there is no demonstration of criticality in adding a fourth container.
Regarding claims 29 and 30, the first source gas and the carrier gas are mixed in the first source container see wherein it is a bubbler with the source gas being carried by the carrier gas. The second source gas and force gas are mixed in the pipe where they meet after valves 55 and 56 as depicted.  Claim 30 is an intended use of the apparatus but wherein the teachings show that the first mix source gas and second mixed source gas enter through the same inlet the use for a mixed gas supply are operable under the teachings of the prior art and therefore the limitations are met.

Response to Arguments
	Applicants arguments are not persuasive.  It is noted that upon further and more detailed consideration, the teachings of Vaartstra include the newly added claim limitations.  The discussion during the interview focused more on the intended use and  therefore it was not noted that any of the gas lines would meet the requirement – in this case, the source further has an inert gas connected to it as module 44.
	Applicants further argue that the combination of Vaartstra and Park is invalid because Park’s use of multiple injection ports improperly changes the mode of operation of Vaartstra.  The Office disagrees. Initially, the applicants do not actually explain how the mode of operation is changed because the office proposes to include another entry point.  The combination as applied above does not constitute a change in the principal of operation – it merely allows a different number of inlets wherein the primary reference already teaches at least one inlet.  A change in the principle would be wherein, for example, the line is only capable of handling a liquid, for example.  The example provide in MPEP 2143.01 VI. is not representative of the situation as applied in the Office Action.  Applicants then argue that only improper hindsight allows for the combination – but it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, applying multiple gas inlets would have been an obvious modification.  While the combined art doesn’t teach this motivation specifically, there would be further reason for such a modification particularly as supplying a cleaning gas to the showerhead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715